PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
John Lagadin, et al.
Application No. 15/607,653
Filed: May 19, 2017
Attorney Docket No. 83061-1 US/slr
For: INTEGRATED MULTI-FUNCTIONAL PIPELINE SYSTEM FOR DELIVERY OF CHILLED MIXTURES OF NATURAL GAS AND CHILLED MIXTURES OF NATURAL GAS AND NGLS


:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 16, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, January 21, 2021, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on April 22, 2021. A Notice of Abandonment was mailed October 13, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $1,050, and (3) a proper statement of unintentional delay.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply. See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $740 extension of time fee submitted on June 16, 2022 was subsequent to the maximum extendable period for reply, petitioner may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450. A copy of this decision should accompany petitioner’s request. 

This application is being referred to Technology Center Art Unit 3763 for appropriate action in the normal course of business on the reply received June 16, 2022.

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642. All other inquiries concerning the examination or status of this application should be directed to the Technology Center  at their customer service line (571) 272-3700.


/APRIL M WISE/Paralegal Specialist, Office of Petitions